Citation Nr: 1454721	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  09-44 241	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for right foot fracture from December 9, 2010, to August 20, 2013, and in excess of 20 percent on and after August 21, 2013.

2. Entitlement to a disability rating in excess of 10 percent for left elbow cubital tunnel syndrome.

3. Entitlement to a disability rating in excess of 10 percent for limitation of flexion, left elbow.

4. Entitlement to a disability rating in excess of 20 percent for limitation of extension, left elbow.

5. Entitlement to a disability rating in excess of 20 percent for impairment of supination, left elbow.



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to April 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, an April 2010 rating decision by the VA RO in Winston-Salem, North Carolina, and an April 2014 rating decision by the VA Appeals Management Center.  Jurisdiction rests with the RO in Winston-Salem, North Carolina, from which the appeal was certified.

In a December 2011 Supplemental Statement of the Case (SSOC), the RO granted an increased disability rating of 10 percent for right foot fracture, effective December 9, 2010.  In a January 2014 decision, the Board granted an increased disability rating of 10 percent for right foot fracture prior to December 9, 2010, and the RO effectuated the grant in a February 2014 rating decision, with an effective date of January 15, 2009.  As the Veteran has not appealed the January 2014 Board decision, the Board finds the period from January 15, 2009 to December 8, 2010, is no longer on appeal.  
In August 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of that hearing is associated with the record.  The Veteran also submitted additional evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014). 

Additionally, in a November 2014 rating decision, the RO granted an increased disability rating of 20 percent for right foot fracture, effective August 21, 2013.  The RO also granted an increased disability rating of 20 percent for impairment of supination, left elbow, effective May 27, 2009.  Because the increased disability ratings assigned are not the maximum ratings available, the claims remain in appellate status, and the Board has re-characterized the issues as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

FINDINGS OF FACT

1. Throughout the periods on appeal, the Veteran's right foot fracture resulted in moderately severe disability, as demonstrated by pain and difficulties with balance and propulsion.

2. Throughout the pendency of the appeal, the Veteran's left elbow cubital tunnel syndrome was manifested by mild incomplete paralysis of the ulnar nerve of the minor extremity.

3. Throughout the pendency of the appeal, flexion of the left elbow was limited to 100 degrees.

4. Throughout the pendency of the appeal, extension of the left elbow was limited to 90 degrees.

5. Throughout the pendency of the appeal, supination was limited to 30 degrees or less, and there was limited pronation with motion lost beyond the middle of the arc.

CONCLUSIONS OF LAW

1. The criteria for a disability rating of 20 percent for right foot fracture from December 9, 2010, to August 20, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.73, Diagnostic Code 5284 (2014).

2. The criteria for a disability rating in excess of 20 percent for right foot fracture on and after August 21, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.73, Diagnostic Code 5284 (2014).

3. The criteria for a disability rating in excess of 10 percent for left elbow cubital tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8516 (2014).

4. The criteria for a disability rating in excess of 10 percent for limitation of flexion, left elbow, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5206 (2014).

5. The criteria for a disability rating in excess of 20 percent for limitation of extension, left elbow, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5207 (2014).

6. The criteria for a disability rating in excess of 20 percent for impairment of supination, left elbow, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5213 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A January 2009 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and lay evidence.  In January 2014, the Board remanded the Veteran's claim, in part, to assist the Veteran in obtaining any outstanding private treatment records from the Orthopedic Center in Durham, North Carolina.  VA has not received a response to a March 2014 letter requesting a signed consent form.  In addition, the Board directed that the RO schedule the Veteran for additional VA examinations to determine the current nature and severity of his service-connected disabilities.  The Veteran underwent VA examination in March 2014.  However, in June 2014 the Board again remanded the Veteran's claims for additional development.  First, the Board found the RO did not re-adjudicate the increased disability rating claim for right foot fracture following the March 2014 VA examination.  The record shows the claim was re-adjudicated in a November 2014 SSOC.  Second, the Board found the March 2014 VA examination was inadequate as the VA examiner failed to specify the nerves affected by the Veteran's service-connected left elbow disability.  Accordingly, the Veteran underwent VA neurological examination in September 2014.  Upon review, the Board finds the VA examinations of record, when considered together, sufficient and adequate for rating the disabilities on appeal.  The VA examiners reviewed the medical evidence and the Veteran's lay statements and performed physical examinations, to include neurological evaluation of the left elbow.  Additionally, the examinations provided sufficient information to rate the service-connected disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the RO substantially complied with the January 2014 and June 2014 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the August 2013 hearing, the VLJ explained the necessity to submit evidence indicating an increase in the severity of the Veteran's service-connected disabilities and asked questions to ascertain the extent of any current symptoms or treatment for the disabilities.  In addition, the Veteran was assisted at the hearing by an accredited representative from the North Carolina Division of Veterans Affairs.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims for higher disability ratings, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Foot Fracture

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  Id.; 38 C.F.R. § 4.45.

Under Diagnostic Code 5284, a 10 percent rating is provided for a "moderate" foot injury.  A 20 percent rating is provided for a "moderately severe" foot injury.  A 30 percent evaluation is provided for a "severe" foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

From December 9, 2010, to August 20, 2013, the Veteran's service-connected right foot fracture is currently assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  On and after August 21, 2013, the Veteran's service-connected right foot fracture is assigned a 20 percent disability rating under Diagnostic Code 5284.  

Here, the Board finds the evidence demonstrates findings of a moderately severe foot injury on and after December 9, 2010.  The December 2010 VA examination report shows the Veteran reported pain, swelling, heat, redness, stiffness, fatigability, and a lack of endurance, and on physical examination, there was evidence of painful motion at the plantar surface of the right foot during palpation and tenderness to plantar surface during palpation and passive range of motion.  The Veteran also reported that he was unable to stand for more than a few minutes and was unable to walk more than a few yards.  In addition, his right foot also prevented him from performing chores, shopping, exercising, playing sports, doing recreational activities, and traveling.  In addition, it severely affected his driving.  At the August 2013 Board hearing, the Veteran reported that he had difficulty taking a full stride, stepping from heel to toe, and rotating to the left and right.  He also reported limitations in flexion and extension and swelling.  He had been using orthopedic inserts, shoes, braces, wraps, ankle supports, creams, and medications.  On VA examination in March 2014, the VA examiner found the Veteran had a functional defect of the right foot due to painful status post fracture of the fifth metatarsal.  Attempts to take pressure away from the lateral aspect of the foot with orthotics affected a pronation of the forefoot and altered the Veteran's gait.  When using the ankle brace, the hallux overlapped the second toe and further distorted the foot.  The VA examiner reported the Veteran's foot injury was moderately severe and affected his balance and propulsion.

In this case, the Board is particularly cognizant of the Rating Schedule's focus on the occupational impairment resulting from a service-connected disability, and as such, the Board affords significant probative value to the Veteran's statements concerning the effects of his right foot fracture on his occupation during the periods on appeal.  In this respect, the December 2010 VA examiner reported that the Veteran's right foot fracture had significant effects on his occupation and resulted in increased absenteeism.  Notably, the Veteran reported that although he was employed full-time as a material handler supervisor, he had lost five weeks of work during the last 12-month period due to pain and medical appointments.  Similarly, at the August 2013 Board hearing, the Veteran reported trouble with normal, routine functions at work, to include driving.  As such, the Board finds the evidence supports a disability rating of 20 percent for right foot fracture on and after December 9, 2010 under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  However, because the Board finds the evidence does not show the Veteran's right foot fracture resulted in severe disability, a disability rating in excess of 20 percent is not warranted for any period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  In this respect, the Board notes that although the Veteran has missed work due to his service-connected disability, he continues to work full-time as a material handler supervisor, which the record shows requires considerable heavy, manual labor.

Here, the Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In granting the increased disability rating on and after December 9, 2010, the Board has recognized the Veteran's statements that he experienced difficulty performing routine tasks at work and was unable to participate in many activities in his personal life.  For all the periods on appeal, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's disability under the rating criteria.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence supports a disability rating of 20 percent for right foot fracture on and after December 9, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 5284; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Elbow Disability

With respect to the Veteran's service-connected left elbow cubital tunnel syndrome, 38 C.F.R. § 4.124a, Diagnostic Code 8516 provides a 10 percent rating for mild incomplete paralysis of the ulnar nerve of the minor extremity and a 20 percent rating for moderate incomplete paralysis.  A 30 percent rating is warranted for severe incomplete paralysis, and a 50 percent rating is provided for complete paralysis, which includes the "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring finger and little fingers, cannot spread the fingers, cannot adduct the thumb; or flexion of the wrist weakened.

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

The Veteran's service-connected left elbow cubital tunnel syndrome is currently rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  Therefore, in order to warrant a higher disability rating, the evidence must show moderate paralysis of the ulnar nerve.  

Here, the Board does not find the evidence demonstrates moderate paralysis of the ulnar nerve.  A January 2009 private treatment record shows the Veteran reported pain and tenderness to touch in his left elbow.  The assessment was chronic left elbow pain and "probably cubital tunnel syndrome."  In a July 2009 written statement, the Veteran reported that his left elbow gave him problems daily, which included numbness of his two fingers and a shocking sensation that traveled down to his fingertips.  Notably, a September 2009 EMG showed only mild slowing of the left ulnar motor responses around the elbow, and the assessment was mild left ulnar mononeuropathy focal to the elbow.  Furthermore, on VA examination in September 2014, the VA examiner diagnosed mild paresthesias and mild numbness of the ulnar aspect of the left upper extremity secondary to intermittent mechanical compression, without objective evidence of neuropathy or other pathology.  Here, the Board finds the VA examiner's findings particularly probative as the VA examiner opined that the Veteran's paresthesias were actually due to the compression of nerves by the self-prescribed splints and not by an actual neuropathy.  The VA examiner based the opinion on the EMG/NCV studies, which revealed normal findings and no electrophysiological evidence of left-sided median neuropathy or ulnar neuropathy.  In addition, the Veteran reported that his symptoms were only intermittent, and he wore a self-prescribed carpal tunnel splint which resulted in positional intermittent nerve compression.  According to the VA examiner, the Veteran's ability to function occupationally as a material handler indicated that nerve function of the left upper extremity was, at a minimum, grossly intact.  Therefore, the Board does not find that a disability rating in excess of 10 percent for left elbow cubital tunnel syndrome is warranted at any time during the pendency of the appeal.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469; see also Buchanan, 451 F.3d 1331.  Although the Veteran reported in May 2014 that VA examination had revealed moderate to severe incomplete paralysis in the fingers and elbow, the March 2014 VA examiner did not provide an opinion with respect to the severity of the Veteran's left elbow cubital tunnel syndrome.  Rather, the VA examiner only found that the Veteran's occupational limitations were due to pain and impaired range of motion.  Furthermore, the Board finds the September 2014 VA examination findings and opinion more probative than the Veteran's self-diagnosis as the record does not show that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and the information necessary to rate the Veteran's disability under the rating criteria.  

The Veteran's service-connected left elbow disability is also currently rated as 10 percent disabling under Diagnostic Code 5206, 20 percent disabling under Diagnostic Code 5207, and 20 percent disabling under Diagnostic Code 5213.  38 C.F.R. § 4.71a.  Diagnostic Code 5206 provides a 10 percent disability rating for flexion of the minor forearm limited to 100 degrees, a 20 percent disability rating for flexion limited to 70 degrees, a 30 percent disability rating for flexion limited to 55 degrees, and a 40 percent disability rating for flexion limited to 45 degrees.  Diagnostic Code 5207 provides a 10 percent disability rating for extension of the minor forearm limited to 60 degrees, a 20 percent disability rating for extension limited to 90 degrees, a 30 percent disability rating for extension limited to 100 degrees, and a 40 percent disability rating for extension limited to 110 degrees.  38 C.F.R. § 4.71a.  Diagnostic Code 5213 provides a 20 percent disability rating for limitation of pronation of the minor wrist with motion lost beyond the middle of the arc or motion lost beyond the last quarter of the arc, or loss of bone fusion with the hand fixed near the middle of the arc or moderate pronation or the hand fixed in full pronation.  In addition, a 30 percent disability rating is warranted for loss of bone fusion with the minor hand fixed in supination or hyperpronation.  38 C.F.R. 
§ 4.71a.      

Upon review, the Board finds the clinical evidence does not reflect flexion of the minor forearm limited to 70 degrees, extension limited to 100 degrees, or loss of bone fusion with the minor hand fixed in supination or hyperpronation at any time during the pendency of the appeal.  On VA examination in March 2014, flexion was to 100 degrees and extension was to 90 degrees.  Although the VA examiner initially reported there was slight pronation from the anatomical position but no supination, the report eventually indicates that supination was limited to 30 degrees or less, and there was limited pronation with motion lost beyond the middle of the arc.  Here, although the VA examiner reported that examination revealed severe limitation of flexion and extension movement accompanied by evidence of severe pain, the Board finds the actual clinical findings do not support this determination.  As such, the Board does not find that disability ratings in excess of those already assigned are warranted at any time during the pendency of the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5213.        

Again, the Board recognizes the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469; see also Buchanan, 451 F.3d 1331.  In a July 2009 written statement, the Veteran merely reported that he could not extend his elbow to its maximum extension.  At the August 2013 Board hearing, the Veteran reported limited motion of his left arm.  On VA examination in March 2014, the Veteran reported that flare-ups impacted the functioning of his elbow.  He stated that his elbow condition was incapacitating as it had caused him to call in sick from his employment.  In May 2014, he reported limited range of motion of his elbow, wrist, and fingers and stated that he had been unable to move his wrist in the flexion motion or hyperextension motion.  However, the Board notes that the physical findings on VA examination do not support this statement.  The Veteran also submitted a lay statement from T. Jones in July 2013, who reported that the Veteran's work life had been affected as he was unable to fully complete some of his daily missions and had to take a considerable amount of days off from work.  The September 2014 VA examination report also shows the Veteran reported that he had attempted to hide his impairment for fear of losing his position and therefore took days off when he felt as though he was unable to work.  Here, however, the Board finds the objective medical evidence deserves greater probative value, as it demonstrates consideration of the Veteran's statements and the information necessary to rate the Veteran's disability under the rating criteria.  Although the March 2014 VA examiner found the Veteran's disability limited the use of his left upper extremity due to pain and impaired range of motion, the VA examiner did not provide further explanation as to the actual impact of the Veteran's disability on his work capacity.  In addition, the record shows the Veteran continued to work full-time as a material handler supervisor throughout the pendency of the appeal.  Furthermore, as noted above, the September 2014 VA examiner attributed the Veteran's symptoms to sequellae of (inappropriately) self-prescribed splinting worn while physically active.  In addition, any deficits described in the September 2014 examination report were based on subjective reports of the patient and were secondary to the self-prescribed splint, according to the VA examiner.  

Based on a review of all the evidence, the Board finds the evidence does not support disability ratings in excess of those already assigned for the Veteran's service-connected left elbow disability at any time during the pendency of the appeal.  The Board has considered the benefit of the doubt, but as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5213; 38 C.F.R. § 4.124a, Diagnostic Code 8516; Gilbert, 1 Vet. App. 49.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate.  The Veteran's right foot disability is evaluated as a musculoskeletal disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Veteran's left elbow disability is evaluated as both a musculoskeletal disability and a neurological condition, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Code 5206, 5207, 5213; see also 38 C.F.R. § 4.124a, Diagnostic Code 8516.  Ratings in excess of those assigned are provided for certain manifestations of these disabilities, but as described above, those symptoms are not present for the periods on appeal.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's right foot disability and left elbow disability during the appeal periods.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total disability rating based on individual unemployability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, although the Veteran has asserted that his service-connected disabilities significantly affect his occupational abilities, he does not contend that he is totally unemployable as the result of his disabilities.  In addition, the evidence demonstrates that the Veteran has continued to work full-time as a material handler supervisor throughout the periods on appeal.  As such, the Board concludes that the Veteran has not raised a claim for a TDIU.


ORDER

Entitlement to a disability rating of 20 percent for right foot fracture from December 9, 2010 to August 20, 2013, is granted.

Entitlement to a disability rating in excess of 20 percent for right foot fracture on and after August 21, 2013, is denied.

Entitlement to a disability rating in excess of 10 percent for left elbow cubital tunnel syndrome is denied.

Entitlement to a disability rating in excess of 20 percent for limitation of extension, left elbow, is denied.

Entitlement to a disability rating in excess of 10 percent for limitation of flexion, left elbow, is denied.

Entitlement to a disability rating in excess of 20 percent for impairment of supination, left elbow, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


